Title: From George Washington to Major General Benjamin Lincoln, 15 April 1780
From: Washington, George
To: Lincoln, Benjamin


          
            
              My Dear Sir
              Head Quarters Morris Town April 15. 1780
            
            I have successively received your several letters of the 23d and 28th of January 12th 14th and 23d of February, almost all of which were come to hand when I wrote you by General Du Portail, but by accident were not acknowleged.
            As far as it is possible for me at this Distance, and with a very inconsiderable knowlege of the Country, to judge, your reasonings on the best plan for an expedition against Augustine appear to me well founded. But unfortunately for us, from every present aspect, we shall find ample employment in defending ourselves without meditating conquests.
            Your latter letters announce the arrival and progress of Sir Henry Clinton to Stono—It is of the greatest importance that he met with the disasters which attended his voyage, though they were much smaller than was expected—This no doubt is the cause of his delay, and I sincerely hope, will give you time to receive the necessary succours and put yourself in an effectual posture of defence. In my letter by General Du Portail, I informed you that my advices from New York indicated a further embarkation supposed to be destined for the Southward—This has actually taken place, and has been for some time on the point of sailing; though it is not yet ascertained that they have sailed. I have had several accounts of the corps composing the detachment, but as they materially differ from each other, I cannot rely sufficiently upon either to transmit it—From every information, the total number will be from 2000 to 2500 men commanded by Lord Rawdon as Brigadier. I do not learn that there are any cavalry or draft horses—more than about fifteen dragoons attached to Simcoes corps—If this embarkation should be designed as a reinforcement to General Clinton and he should suspend his operations ’till its arrival as is probable, so much time will be exhausted that he will be thrown into the hot season—a circumstance not a little unfavourable to his success—You will easily conceive the degree of our solicitude here for the fate of Charles Town and its garrison. My apprehensions, after all, are principally for the harbour—If this is secured, the operations against you must become critical and arduous. But whatever may be the event, of this we are assured that no exertion—prudence or perseverance on your part—will be wanting to defeat the attempts of the enemy. May the issue be

equally conducive to your personal glory and to the advantage of these states.
            In consequence of the detachment the enemy are now making it has been determined to march the Maryland division of about 2000 men to your assistance; but our situation here will not permit it to move before it is certain the enemy’s detachment has sailed. Baron De Kalb will command this division. This reinforcement in all probability will be too late to have any influence upon the fate of Charles Town; but if that should fall, it may serve to check the progress of the British troops and prevent their getting intire possession of the State. If they succeed against Charles Town, there is much reason to believe, the Southern states will become the principal theatre of the war.
            I inclose you sundry resolutions of Congress of the 25th of February for raising specific supplies of provisions and forage on the different states, in which you will find the quantities apportioned on North and South Carolina. Congress have left it to me to determine the places of deposit—but my remoteness from those two states and the imperfect knowlege I have of their position and circumstances disqualify me from extending my arrangements to them. These will be much better made by you, and I must request you will as speedily as possible carry into execution that part of the resolutions which depend on me. I have written to the Governors of the two States referring them to you for information on this head, which you will no doubt give without loss of time. I am very truly & Affecty &. &.
          
          
            I have written to the Governor of virginia pressing the supplying the troops of that State with Cloathing agreeable to your request.
          
        